Citation Nr: 1111077	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-07 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma, claimed as skin cancer, and to include as a residual of exposure to Agent Orange during service.

2.  Entitlement to service connection for hypertension, to include as a residual of exposure to Agent Orange during service.

3.  Entitlement to service connection for a lung disorder, claimed as a breathing disorder and asthma, to include as a residual of exposure to asbestos and/or Agent Orange during service.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part, denied service connection for the disabilities indicated above.  

In November 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  

The  issue of whether new and material evidence has been submitted to reopen a claim for service connection for type 2 diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The issue of service connection for lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2010, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal with respect to the issue of service connection for basal cell carcinoma, claimed as skin cancer, and to include as a residual of exposure to Agent Orange during service.  

2.  Service treatment records do not reveal any complaints, findings, or diagnosis of hypertension or of elevated blood pressure readings during active service.

3.  The Veteran has a current diagnosis of hypertension which was first shown decades after service.

4.  There is no evidence of hypertension during service or within the first year after the Veteran separated from active service.

5.  Hypertension is not shown to be related to active service.

6.  The Veteran did not have active service in the Republic of Vietnam during the Vietnam era; service department records do not confirm that he set foot on the landmass of Vietnam.

7.  The Veteran is not presumed to have been exposed to Agent Orange during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for basal cell carcinoma, claimed as skin cancer, and to include as a residual of exposure to Agent Orange during service have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).

2.  The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(a), (e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated November 2007.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  This notice also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In this regard, the Veteran has not been provided a VA examination in order to determine whether his claimed hypertension is related to his military service. Nevertheless, none is required.  Such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran had an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in- service event, injury, or disease, or with another service- connected disability. 38 C.F.R. § 3.159(c)(4).  While there is a current diagnosis of hypertension, there is no evidence of record showing that the Veteran had hypertension during service or that the claimed disability may be related to any event in service.  The evidence related to the Veteran's claimed visitation to Vietnam is not medical in nature, and no examination is required.  Additionally, there is no outstanding evidence to be obtained, either by VA or the Veteran.  Consequently, the Board finds that VA did not have a duty to assist that was unmet.

VA has obtained service personnel records, service treatment records, VA treatment records, assisted the Veteran in obtaining evidence, and has afforded him the opportunity to present hearing testimony, statements, and additional evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice that he has received.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

II.  Basal Cell Carcinoma, claimed as skin cancer, and to include as a residual of exposure to Agent Orange during service

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the November 2010 hearing before the undersigned Veterans Law Judge, the Veteran requested to withdraw his claim for service connection for basal cell carcinoma, claimed as skin cancer, and to include as a residual of exposure to Agent Orange during service.   This serves to withdraw this issue.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issue of entitlement to service connection for basal cell carcinoma, claimed as skin cancer, and to include as a residual of exposure to Agent Orange during service, and dismissal is warranted.

III. Hypertension

The Veteran claims entitlement to service connection for hypertension.  He asserts that he developed this disability as a result of exposure to Agent Orange during service.  He has also asserted that the disability may have been caused secondary to his diabetes mellitus.  Service connection for diabetes mellitus was denied by the RO in February 2009, and the Veteran did not appeal that decision.  Accordingly, his assertions with respect to diabetes mellitus are viewed potentially as an attempt to reopen his claim for service connection for diabetes mellitus and have been referred to the AOJ.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Cardiovascular-renal disease, including hypertension, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is commonly referred to as presumptive service connection.

The Veteran also specifically claims that he has hypertension as a result of exposure to Agent Orange during service.

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for ischemic heart disease.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).  However, the term ischemic heart disease does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.

If the rebuttable presumption provisions are not satisfied, then the veteran's claim shall fail.  338 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Notwithstanding, a veteran may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure. McCartt v. West, 12 Vet. App. 164, 167 (1999).

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).  Service in the Republic of Vietnam requires service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08- 525).

The Veteran generally asserts service in the "brown water" Navy in Vietnam.  He made this assertion at his November 2010 hearing before the Board.  However at this hearing he also testified that his ship was involved in Naval Gunfire Support by firing at shore targets.  He indicated that this was done off shore.  He has never claimed have set foot on the landmass of Vietnam.  

The Veteran's separation papers, DD 214, reveal that the Veteran served on active duty in the Navy from November 1966 to October 1968.  He served as a quartermaster aboard the USS BOSTON (CA-69), a cruiser.  He was awarded the Vietnam Service Medal, and the Vietnam Campaign Medal.  Service personnel records confirm that, during his period of active duty, his ship served in "Viet Nam waters" and participated Naval Gunfire Support operations, including operations: Sea Dragon, Beau Charger, Hickory, Grand Slam, and Fortress Sentry."  Service personnel records also specifically confirm the ship operated in direct support of "I Corps in DMZ [de-militarized zone] supporting 12th Marine Division."  These periods of his ships operations in the waters off-shore of Vietnam have also been confirmed by the service department and the National Personnel Records Center (NPRC).  However, the records provide "no conclusive proof of in-country service."  The Veteran submitted copies of internet information which merely confirms that the USS BOSTON operated off-shore of Vietnam providing gunfire support in Operation Sea Dragon.  

The evidence establishes that the Veteran served aboard the cruiser USS BOSTON which had service in the waters off-shore of Vietnam.  The ship was involved in combat operations providing Naval Gunfire Support against shore targets in Vietnam.  The Veteran's own testimony and statements do not indicate any assertion that he went ashore in Vietnam, and the other evidence of record does not establish that he ever set foot on the land mass of Vietnam.  Accordingly his service aboard the USS BOSTON in waters off-shore of Vietnam does not meet the criteria of service on the landmass of Vietnam to trigger the presumption that the Veteran was exposed to Agent Orange.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

To the extent that the Veteran claimed in his November 2010 testimony that he served in the "brown water" Navy in Vietnam, this testimony is not credible in light of the overwhelming evidence available from his service personnel records, the service department, the internet information he submitted, and his other testimony indicating that the ship operated in waters off-shore of Vietnam.  

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

A hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the veteran."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).   

In the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  This provision is intended to lighten the evidentiary burden of a veteran who claims a disease or injury was incurred in or aggravated by combat service.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000); see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  While the Veteran claims exposure to Agent Orange during service, this is inconsistent with all other evidence of record which shows that he did not set foot on the landmass of Vietnam or served in "brown water."  

The Veteran's service treatment records do not reveal any complaints, findings, or diagnosis of hypertension or of elevated blood pressure readings during active service.  On separation examination in October 1968 his blood pressure was 122/80.  VA treatment records dated from 1999 to the present reveal diagnoses of hypertension which is being treated with anti-hypertensive medication.  There is no evidence that the Veteran had hypertension during active service or within a year of separation from service.  There is no evidence linking the Veteran's current hypertension to active service.  The Veteran's testimony at the 2010 hearing was that he was initially diagnosed with hypertension in approximately 1999.  There is no allegation/evidence that high blood pressure began during service and continued from that time.  Thus, the provisions of 38 C.F.R. § 3.303(b) are not for application.   

Simply put, the Veteran has a current diagnosis of hypertension which became manifest decades after he separated from active service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  There is no evidence of hypertension during service.  There is no evidence that hypertension became manifest within the first year after he separated from service.  The Veteran is not presumed to have been exposed to Agent Orange during service, and, in any event, hypertension is not a disease which warrants service connection on a presumptive basis as a result of such exposure.  There is no evidence linking the Veteran's current hypertension to service in any way, to include his alleged Agent Orange exposure during service.  The preponderance of the evidence is against the claim for service connection for hypertension on all bases, to include as residual of Agent Orange exposure in service; there is no doubt to be resolved; and service connection is not warranted.


ORDER

The appeal for basal cell carcinoma, claimed as skin cancer, and to include as a residual of exposure to Agent Orange during service is dismissed.

Service connection for hypertension, to include as a residual of exposure to Agent Orange during service, is denied.  


REMAND

The Veteran claims entitlement to service connection for asthma.  He originally claimed service connection and phrased the disability as being a breathing disorder.   The issue has been characterized on the title page of this decision to conform with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).   He primarily asserts that he has this disability as a result of exposure to asbestos during active service; however his February 2009 substantive appeal generally referred to his claimed disabilities being caused by Agent Orange exposure during service.

The Veteran claims exposure to asbestos during active duty while serving aboard the USS BOSTON for a period of just under two years from November 1966 to October 1968.  However, the Veteran also indicates an extensive post-service history of employment in the maritime industry which may have resulted in asbestos exposure.  The RO has not made a complete finding with respect to the Veteran's asbestos exposure, or lack thereof, during service.  

The Veteran's service treatment records do not show a diagnosis of any breathing or lung disorder during service.  His lungs and chest were noted to be "normal" on clinical evaluation on separation examination in October 1968.  However, three service treatment records dated in September and October 1967 indicate that the Veteran reported complaints of chest pain and difficulty breathing.  

Recent VA outpatient treatment records contain equivocal diagnoses of respiratory disorders.  For example, a May 2000 VA treatment record indicates a diagnosis of chronic obstructive pulmonary disease (COPD) as a result of a long history of smoking.  COPD and smoking history are also indicated in VA treatment notes dated January and February 2004.  However, more recent VA treatment records, dated 2005 and after, indicate that the Veteran's respiratory disorder is "asthma."  The diagnosis of asthma was also made on the April 2009 VA Compensation and Pension examination.  Review of the medical evidence of record indicates that the diagnoses of asthma appear to be all made based upon a history of the diagnosis being provided by the Veteran.  An objective evaluation leading to the initial diagnosis of asthma does not appear in the record.  The 2009 VA Compensation and Pension examination does not contain test results associated with the diagnoses rendered, nor does it provide the nexus opinions necessary to adjudicate the Veteran's claims.  Accordingly another examination should be conducted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names of all health care professionals and/or facilities (private and governmental) where he was initially diagnosed with respiratory disorder, to include COPD and/or asthma.  Subsequently, and after securing the proper authorizations where necessary, the RO/AMC should make arrangements in order to obtain all the records from all the sources listed by the Veteran which are not already on file.  Also obtain all the records of any treatment at VA facilities which are not already on file, this should include records from January 2009 to the present.  

2.  Make a finding with respect to the Veteran's level of asbestos exposure during active duty while serving as a quartermaster aboard the USS BOSTON from November 1966 to October 1968.  In this regard consider any appropriate service department reference documents or VA memoranda related to Navy ratings and asbestos exposure.  

3.  Schedule the Veteran for the appropriate VA examination for respiratory disorders.  The examination report should include a detailed account of all pathology found to be present.  

All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Specifically:

* Conduct pulmonary function tests (PFTs) and ensure a narrative description of the test results which includes an indication as to whether a restrictive or obstructive pulmonary defect is indicated.

* Conduct a Chest CT.

The examiner should review the evidence of record with attention to the service treatment records which show three treatment records dated in September and October 1967 indicating complaints of chest pain and difficulty breathing, and the subsequent October 1968 separation examination report indicating normal lungs.  The examiner should then indicate:

* The current diagnosis of the Veteran's respiratory disorder(s).

* Whether any currently diagnosed respiratory disorder is an asbestos-related disability, and if so, what history of asbestos exposure was the diagnosis based upon.  

* Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's current respiratory disorder(s) is related to service, to include the discrete instances of complaints of chest pain and shortness of breath during service.    

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

4.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

5.  Following the above, readjudicate the Veteran's claim of entitlement to service connection for lung disorder, claimed as a breathing disorder and asthma, to include as a residual of exposure to asbestos and/or Agent Orange during service.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


